Citation Nr: 1724281	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-20 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating higher than 30 percent for schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from October 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, in pertinent part, granted an increased rating of 30 percent for schizophrenia, effective November 17, 2008.  The Veteran submitted a statement in December 2009 noting that he wanted to "file for reevaluation" for his service-connected schizophrenia, asserting that his condition had worsened.  The RO denied the Veteran's claim for a rating higher than 30 percent for schizophrenia in a March 2010 rating decision.  The Board construes the May 2009 rating decision as the rating decision on appeal, because the Veteran, in effect continued his appeal by his statement several months after the May 2009 rating decision asserting that he wanted a higher rating.

In June 2015, the Board remanded the claim for additional development, including for an examination addressing the present severity of the schizophrenia since it was last evaluated, and to obtain outstanding VA treatment records.

The issue of entitlement to a TDIU has been raised as part of the increased rating claim for schizophrenia, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's schizophrenia causes occupational and social impairment, with deficiencies in most areas, but does not result in total occupational and social impairment


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for schizophrenia are met, effective November 17, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9211 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the increased rating claim for schizophrenia, prior to the initial adjudication of the claim.  VA's notice requirements have been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for schizophrenia in April 2013 and July 2016.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for Schizophrenia

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2016). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

As noted in the introduction, the Veteran's schizophrenia is presently rated as 30 percent disabling from November 17, 2008.  

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9211.  A 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which was a scale, considered prior to the publication of Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition as reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  The American Psychiatric Association has since determined that the GAF score has limited usefulness in the assessment of the level of disability.  Noted problems include lack of conceptual clarity and doubtful value of GAF psychometrics in clinical practice.  79 Fed. Reg. 45093 (August 4, 2014).  

Nevertheless, when in use, a GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are indicative of serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

In addressing whether the Veteran is entitled to a higher rating for schizophrenia, the record shows that for the entire appeal, a higher rating of 70 percent is more appropriate.  

A May 2008 VA outpatient treatment record notes that the Veteran had become angry with his girlfriend and jumped on her bed and began choking her.  This happened two more times; on the third time, his girlfriend called the police and he was arrested.  The Veteran reported he has been married three times.  His GAF score was 50.  

A June 2008 VA social worker note indicates the Veteran's girlfriend's complaints of him being abusive toward her.  The Veteran reported that he had no recollection of the abuse, but then later in the session, admitted to being abusive to his girlfriend.  On objective evaluation, the Veteran's appearance was disheveled, and his demeanor was bizarre, uncooperative, and childlike.  His thought form was tangential, illogical, and contradictory; he also was a bit obsessive about his girlfriend.  His judgment and insight also were poor.  The clinician noted that there was no admitted evidence of psychosis but his affect, speech, and thoughts seemed psychotic in nature.  He reportedly had two adult children and three ex-wives.  He denied being abusive to his wives or children, but later admitted to choking his second wife.  The clinician later commented of being unsure of whether the Veteran's symptoms were the result of his mental health disorder or a neurological problem.

Similar findings were reported on VA treatment records dated from September 2008 to December 2008, with the Veteran continuing to be violent toward his girlfriend and exhibiting some psychotic behavior on examination.

In November 2009, VA treatment records noted that the Veteran was taking anti-psychosis medication, and was more stable but he noted that he would "blow my temper every now and then."  He noted that his anger episodes would occur "out of nowhere sometimes."  His GAF score range was 65-70.  He noted that he was a social person with many friends.

An August 2010 VA primary care note indicates that the Veteran was not well-kept, smelled badly, and was not well-nourished.  However, an August 2010 VA mental health record noted that the Veteran was casually dressed with a positive mood and occasional smile.  He reported that his Seroquel was working and that he was resting at night.

A May 2012 VA psychiatric treatment note shows the Veteran had divorced his fourth wife but was still dating her.  His major complaint was his excessive temper.  The GAF score was 55.  A July 2012 VA neurology note shows the Veteran reportedly was having difficulty with his memory and often repeated himself and had trouble with focus, according to his ex-wife.  

In October 2012, a VA psychiatric treatment note shows the Veteran was smiling through the encounter.  The clinician noted that the Veteran had been married four times, with the fourth marriage ending because she assaulted him and the police put a restraining order on her.  The clinician noted that to his knowledge, the Veteran had never hurt anyone.  The Veteran noted at the end of the session that he wanted to fill out paperwork to carry a concealed weapon.  The psychiatrist was reluctant given his history of multiple unstable marriages, previous brain tumors, and problems with anger; but again noted that to the psychiatrist's knowledge, he had never hurt anyone.

The Veteran underwent a VA examination in April 2013.  The report noted that the Veteran had a diagnosis of schizophrenia with some symptoms, but noted that his symptoms were reduced because of medication.  The examiner commented that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  (These symptoms mirror the criteria for a 30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9211.).

The report further noted that the Veteran had been divorced four times and had two adult children, whom he had not seen in eight years.  They lived nearby but he did not have a good relationship with his children.  He currently lived alone and spoke to his brother every now and then.  His current diagnosis was psychosis.  He had a history of domestic violence and had been arrested, spending two days in jail two years prior.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, or recent events.   He also had disturbances in motivation and mood.  Other symptoms included sleep problems, appetite, and lethargy, which he attributed to his medication.  He noted that he experienced depression and was alone most of the time.  He indicated that his symptoms had increased since his divorce and that he experienced occasional visual hallucinations.  On mental status examination, he had normal cognitive functioning and was oriented.  He had a pleasant mood with congruent affect.  He denied audio or visual hallucinations on examination.

A November 2013 VA outpatient psychiatric treatment record notes that the Veteran reported that he was having "fits" about once a week and that his wife divorced him a year ago because of this.  He also reported that he would feel very nervous before it was time to take his medication.  His GAF score was 50; it was noted that the last GAF scare in July 2013 was 55.

In July 2016, the Veteran underwent his most recent examination.  The examiner commented that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported no changes since his last VA examination in April 2013.  He noted that he remarried and divorced again and had not seen his children in 10 to 12 years.  He noted that he had occasional visits with friends and family but had not been visiting regularly.  He noted that he had a good relationship with his fifth ex-wife.  His symptoms included sleep problems, persistent irritability, restlessness, and feelings of anxiety and depression.  He reported that his anxiety and psychotic symptoms were managed well with medication.   The symptoms checked by the examiner were anxiety, chronic sleep impairment, and disturbances of motivation and mood.

Socially, the record shows impaired impulse control with violence toward some of his ex-wives including one incident ending in arrest, poor relationships, including a history of five marriages ending in divorce, and non-existent relationships with two adult children.  In addition, the Veteran has a history of neglect of personal appearance and hygiene, and difficulty adapting to stressful circumstances.  While more recent treatment records show that the Veteran's symptoms are managed better on medication, he continues to struggle with impaired impulse control with reported "fits" once a week, and noted occasional visual hallucinations on VA examination in April 2013.  He also was noted as being an unreliable historian on his examination in October 2012 when he requested a concealed weapon permit and denied having had any violence toward others (in spite of his history of multiple incidents of domestic violence and poor impulse control).  Overall, the Veteran has social impairment with deficiencies in most areas.

Occupationally, the Veteran has not worked during the appeal and has stated that he cannot work.  See, e.g., February 2010 VA-Form 21-4138 statement in support of claim.  The record shows that SSA records had been destroyed.  However, a June 2015 correspondence from SSA notes that the Veteran's disability benefits were terminated in 1982; he became eligible again for benefits in July 1998; and that in October 2012 his benefits were converted to retirement because of his age.  The April 2013 and July 2016 VA examination reports noted occupational impairment with occasional decrease in work efficiency.  The examiner in July 2016 also noted that with continued medication management, the Veteran's schizophrenia did not significantly impair his ability to work or occupational functioning.  While it is difficult to assess the level of occupational functioning in the Veteran due to his schizophrenia, given that he has been retired during the entire appeal, the record does not show total occupational impairment as a result of his schizophrenia.  Even in the Veteran's statements that he cannot work, he has referred to other disabilities in addition to schizophrenia in this assessment.  See, e.g., VA-Form 9 dated July 2013.  Thus, overall the record does not support total occupational impairment due to schizophrenia.

The Veteran does not meet all the criteria listed under the criteria for a 70 percent rating for schizophrenia, but overall shows social and occupational impairment with deficiencies in most areas.  While the Veteran has significant deficiencies as a result of his schizophrenia, which is representative of the 70 percent rating assigned, the record does not show that he is both, totally socially and occupationally impaired as a resulted of his schizophrenia, warranting a 100 percent disability rating.  

Socially, he reportedly had a good relationship with his fifth ex-wife, as noted on examination in July 2016.  Also, his symptoms were more stable when his medication was managed well.  As for occupational impairment, again, the July 2016 examiner noted that with adequate medication, there was no significant occupational impairment.  

Thus, the criteria for a 70 percent rating for schizophrenia are met, effective November 17, 2008, but no higher.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2016).

The Board has considered whether the Veteran's schizophrenia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has moderate to severe social and occupational functional impairment due to his symptoms of schizophrenia.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

The symptoms associated with the Veteran's schizophrenia (i.e., occupational and social impairment, with deficiencies in most areas) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 70 percent rating assigned under Diagnostic Code 9211 specifically contemplate these symptoms.  

The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

Entitlement to an increased rating of 70 percent, but no higher, for schizophrenia is granted, effective November 17, 2008, subject to the rules governing the payment of monetary benefits.


REMAND

The Veteran has raised the issue of entitlement to a TDIU on statements during the appeal.  See, e.g., VA-Form 9 dated July 2013.  The Veteran has raised the issue of TDIU as part of his increased rating claim for schizophrenia but has also stated that other disabilities prevent him from working.  Id.  The RO has not adjudicated this matter or provided a VA-Form 21-8940, Application for Increased Compensation Based on Unemployability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA-Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Send the Veteran a notice letter addressing the criteria for substantiating a TDIU claim.

3.  Conduct any other development necessary and adjudicate the claim for a TDIU.  If it is denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


